Luke, J.
dissenting. I cannot concur in the conclusion reached by the majority. The plaintiff had the right to elect his remedy, and, when he elected to sue in trover, there was, immediately upon the institution of the trover proceeding, a rescission of the contract as a whole; and, in my judgment, this is true notwithstanding the contract of sale contained a provision that if the note given for the purchase-price of the property is not paid at maturity, the vendor is authorized to repossess himself of the property.